Exhibit 10.6.8d

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS AWARD AGREEMENT is made and entered into as of                         ,
             (the “Date of Grant”), by and between Pinnacle West Capital
Corporation (the “Company”), and                                         
(“Employee”).

 

BACKGROUND

 

A.                                    The Board of Directors of the Company (the
“Board of Directors”) has adopted, and the shareholders of the Company have
approved, the Pinnacle West Capital Corporation 2012 Long-Term Incentive Plan
(the “Plan”), pursuant to which Restricted Stock Units and Dividend Equivalents
may be granted to employees of the Company and its Subsidiaries.

 

B.                                    The Company desires to grant to Employee
Restricted Stock Units and Dividend Equivalents under the terms of the Plan.

 

C.                                    Pursuant to the Plan, the Company and
Employee agree as follows:

 

AGREEMENT

 

1.                                      Grant of Award.  Pursuant to action of
the Committee which was taken on the Date of Grant, the Company grants to
Employee                        (          ) Restricted Stock Units and related
Dividend Equivalents.

 

2.                                      Award Subject to Plan.  This Restricted
Stock Unit Award and the related Dividend Equivalent Award are granted under and
are expressly subject to all of the terms and provisions of the Plan, which
terms are incorporated herein by reference, and this Award Agreement.  In the
event of any conflict between the terms and conditions of this Award Agreement
and the Plan, the provisions of the Plan shall control.

 

3.                                      Vesting of Restricted Stock Units.

 

(a)                                 Regular Vesting.  The Restricted Stock Units
granted pursuant to Section 1 will vest and no longer be subject to the
restrictions of and forfeiture under this Award Agreement on the following dates
(each a “Vesting Date”) and as otherwise set forth in this Section 3:

 

(i)                                     x,xxx Restricted Stock Units will vest
on                       ,           ;

 

(ii)                                  x,xxx Restricted Stock Units will vest on
                      ,           ;;

 

(iii)                               x,xxx Restricted Stock Units will vest on
                      ,           ;; and

 

(iv)                              The remaining x,xxx Restricted Stock Units
will vest on                       ,           ;.

 

(b)                                 Normal or Early Retirement, Death or
Disability.

 

(i)                                     Provided that Employee either qualifies
for “Early Retirement” or “Normal Retirement”, as defined in the Pinnacle West
Capital Corporation Retirement Plan (the “Retirement Plan”), or is a Late Career
Recipient

 

--------------------------------------------------------------------------------


 

(as defined below), the Restricted Stock Units will fully vest and no longer be
subject to the restrictions of and forfeiture under this Award Agreement upon
Employee’s death or Disability.

 

(ii)                                  The Restricted Stock Units will fully vest
and no longer be subject to the restrictions of and forfeiture under this Award
Agreement upon Employee’s termination of employment which constitutes an Early
Retirement or a Normal Retirement.

 

(c)                                  Late Career Recipient.  If, at the time of
Employee’s death, Disability or retirement, Employee has reached sixty (60)
years of age and has been credited with at least five (5) Years of Service, as
defined under the Retirement Plan, and does not otherwise meet the criteria for
Early Retirement or Normal Retirement under the Retirement Plan, Employee shall
be treated for purposes of this Agreement as a “Late Career Recipient.”  Upon
the date of a Late Career Recipient’s retirement (the “Effective Date”), a
portion of Employee’s unvested Restricted Stock Units that would have vested on
the next Vesting Date will vest on a straight pro-rata basis based on the number
of days elapsed between the last Vesting Date (or, if a Vesting Date has not yet
occurred, the Date of Grant) and the Effective Date.  Payment will be made on
the next Vesting Date following the Effective Date in accordance with
Section 4(a).  No fractional Stock shall be issued.  If the Stock payout results
in a fractional share of one-half or greater, such fraction will be increased to
provide for the issuance of a full share of Stock.

 

(d)                                 Termination Without Cause.  In the event
Employee’s employment is terminated by the Company without cause, the Chief
Executive Officer of the Company (the “CEO”) may determine in his discretion if,
to what extent, and when, any unvested portion of the Restricted Stock Units
granted pursuant to this Award should vest; provided, however, that (i) any
vesting of unvested Restricted Stock Units pursuant to this Section 3(d) shall
be approved by the Chair of the Committee, and (ii) nothing herein shall
obligate the CEO to exercise his discretion to cause any unvested Restricted
Stock Units to vest.

 

(e)                                  Termination For Cause.  Notwithstanding any
other provision in this Section 3, in the event Employee’s employment is
terminated for Cause, then regardless of Employee’s retirement, Early
Retirement, Normal Retirement, death or Disability, Employee shall forfeit the
right to receive any cash payment or Stock hereunder that Employee would
otherwise be entitled to receive following his or her date of termination.  For
purposes only of this Section 3(e), “Cause” means (A) embezzlement, theft,
fraud, deceit and/or dishonesty by the Employee involving the property, business
or affairs of the Company or any of its Subsidiaries, or (B) an act of moral
turpitude which in the sole judgment of the CEO reflects adversely on the
business or reputation of the Company or any of its Subsidiaries or negatively
affects any of the Company’s or any of its Subsidiaries’ employees or customers.

 

(f)                                   Disability.  “Disability” has the meaning
set forth for such term in the Retirement Plan.

 

4.                                      Payment.

 

(a)                                 Time and Form of Payment.  When a Restricted
Stock Unit vests in accordance with Section 3 above, Employee (or his or her
estate) shall receive in exchange for each Restricted Stock Unit one
unrestricted fully transferrable share of Stock.  Employee may elect, pursuant
to Section 4(b), to receive payment for the Restricted Stock Units payable on
any Vesting Date in the form of fully

 

2

--------------------------------------------------------------------------------


 

transferrable shares of Stock or 50% cash and 50% in fully transferrable shares
of Stock.  Except as provided in Section 3(d) above following a termination of
employment without cause, if a Restricted Stock Unit vests prior to the
applicable Vesting Date due to Employee’s status as a Late Career Recipient or
Employee’s death, Disability, Early Retirement, or Normal Retirement, the
payment will be made on the Vesting Date applicable to such Restricted Stock
Unit.  Except as provided in Section 3(d) above following a termination of
employment without cause, any cash payment will be based on the Fair Market
Value of one share of Stock determined as of the applicable Vesting Date.  The
payment shall be made within 30 days of the applicable Vesting Date, provided
that any payment for a Restricted Stock Unit that vests prior to the applicable
Vesting Date due to the death or Disability of Employee, or due to the
retirement of a Late Career Recipient, shall be made no later than March 15 of
the year following the year in which Employee dies, becomes Disabled, or, in the
case of a Late Career Recipient, retires.  If Employee dies after acquiring a
vested interest in the Restricted Stock Units but before receiving payment for
the Restricted Stock Units, the payment will be made to Employee’s designated
beneficiary in accordance with the elections previously made by Employee.

 

(b)                                 Election of Form of Payment.  No later than
April 30,         , Employee must elect to receive payment for Employee’s vested
Restricted Stock Units and Dividend Equivalents in fully transferable shares of
Stock or 50% in cash and 50% in fully transferrable shares of Stock by
completing and returning to the Company the election form attached to this
Agreement.  In the absence of a timely election by Employee, Employee will
receive payment for the vested Restricted Stock Units and Dividend Equivalents
in fully transferable shares of Stock.

 

(c)                                  Dividend Equivalents.  In satisfaction of
the Dividend Equivalents Award made pursuant to Section 1, at the time of the
Company’s delivery of payment pursuant to Section 3 or Section 4(a), the Company
also will deliver to Employee a payment equal to the amount of dividends, if
any, that Employee would have received if Employee had directly owned the Stock
to which the Restricted Stock Units relate from the Date of Grant to the
applicable Vesting Date, plus interest on such amount at the rate of 5 percent
compounded quarterly.  Pursuant to the election filed by the Employee pursuant
to Section 4(b), payment for the Dividend Equivalents and interest will be made
in fully transferrable shares of Stock, or 50% in cash and 50% in fully
transferrable shares of Stock.  The number of shares of Stock distributed to
Employee will be determined by dividing the amount of the Dividend Equivalents
and interest by the Fair Market Value of one share of Stock as of the applicable
date of vesting. No fractional Stock shall be issued.  If the Stock payout
results in a fractional share of one-half or greater, such fraction will be
increased to provide for the issuance of a full share of Stock.

 

(d)                                 Impact on Pension Plans. The value of the
shares of Stock distributed upon payment for the Restricted Stock Units and
Dividend Equivalents will be disregarded for purposes of calculating the amount
of Employee’s benefit under any Company retirement plans.

 

5.                                      Termination of Award.  Except as
otherwise provided in Section 3 above or in Article 15 of the Plan, in the event
of the termination of Employee’s employment with the Company or any of its
Subsidiaries, whether due to voluntary or involuntary termination, retirement,
death, disability or otherwise, Employee’s right to vest in any additional
Restricted Stock Units or Dividend Equivalents under the Plan or this Award
Agreement, if any, will terminate. Any unvested Restricted Stock Units and the
related Dividend Equivalents will

 

3

--------------------------------------------------------------------------------


 

be forfeited effective as of the date that Employee terminates active employment
with the Company or any of its Subsidiaries.

 

6.                                      Section 409A Compliance.  If the Company
concludes, in the exercise of its discretion, that this Award is subject to
Section 409A of the Code, the Plan and this Award Agreement shall be
administered in compliance with Section 409A and each provision of this Award
Agreement and the Plan shall be interpreted to comply with Section 409A.  If the
Company concludes, in the exercise of its discretion, that this Award is not
subject to Section 409A, but, instead, is eligible for the short-term deferral
exception to the requirements of Section 409A, the Plan and this Award Agreement
shall be administered to comply with the requirements of the short-term deferral
exception to the requirements of Section 409A and each provision of this Award
Agreement and the Plan shall be interpreted to comply with the requirements of
such exception.  In either event, Employee does not have any right to make any
election regarding the time or form of any payment due under this Award
Agreement other than the election described in Section 4(b).

 

7.                                      Tax Withholding.  Employee is
responsible for any and all federal, state, and local income, payroll or other
tax obligations or withholdings (collectively, the “Taxes”) arising out of this
Award.  Employee shall pay any and all Taxes due prior to the payout of Stock or
cash hereunder by check or other arrangement acceptable to the Company. 
Employee shall pay any and all Taxes due in connection with a payout of Stock or
cash hereunder by check or by having the Company withhold cash or shares of
Stock from such payout.  No later than April 30,         , Employee must elect,
on the election form described in Section 4(b), how Employee will satisfy the
tax obligations upon a payout.  In the absence of a timely election by Employee,
Employee’s tax withholding obligation upon a payout will be satisfied through
the Company’s withholding of cash or shares of Stock as set forth above.

 

8.                                      Continued Employment.  Nothing in the
Plan or this Award Agreement shall be interpreted to interfere with or limit in
any way the right of the Company or its Subsidiaries to terminate Employee’s
employment or services at any time.  In addition, nothing in the Plan or this
Award Agreement shall be interpreted to confer upon Employee the right to
continue in the employ or service of the Company or its Subsidiaries.

 

9.                                      Confidentiality.  During Employee’s
employment and after termination thereof for any reason, Employee agrees that
Employee will not, directly or indirectly, in one or a series of transactions,
disclose to any person, or use or otherwise exploit for Employee’s own benefit
or for the benefit of anyone other than the Company or any of its Affiliates any
Confidential Information (as hereinafter defined), whether prepared by Employee
or not; provided, however, that during the term of Employee’s employment, any
Confidential Information may be disclosed (i) to officers, representatives,
employees and agents of the Company and its Affiliates who need to know such
Confidential Information in order to perform the services or conduct the
operations required or expected of them in the business, and (ii) in good faith
by Employee in connection with the performance of Employee’s job duties to
persons who are authorized to receive such information by the Company or its
Affiliates.  Employee shall have no obligation to keep confidential any
Confidential Information, if and to the extent disclosure of any such
information is specifically required by law; provided, however, that in the
event disclosure is required by applicable law, Employee shall provide the
Company with prompt notice of such requirement, prior to making any disclosure,
so that it may seek an appropriate protective order.

 

Employee agrees that all Confidential Information of the Company and its
Affiliates (whether now or hereafter existing) conceived, discovered or made by
him during employment exclusively belongs to the Company or its Affiliates (and
not to Employee). Employee will promptly disclose such Confidential Information
to the Company and

 

4

--------------------------------------------------------------------------------


 

perform all actions reasonably requested by the Company to establish and confirm
such exclusive ownership.  For purposes of this Section 9, the term
“Confidential Information” shall mean and include any information disclosed to
Employee any time during Employee’s employment with the Company or its
Affiliates or thereafter which is not generally known to the public, including,
but not limited to, information concerning the Company’s or its Affiliates’
assets and valuations, business plans, methods of operation, management,
information systems, procedures, processes, practices, policies, plans,
programs, personnel and/or reports or other information prepared by appraisers,
consultants, advisors, bankers or attorneys.

 

10.                               Restrictive Covenants.

 

(a)                                 Non-Competition.  Employee agrees that for a
period of 12 months following any Termination of Employment voluntarily by
Employee (other than due to Disability),  Employee shall not, without the prior
written consent of the Company’s General Counsel, participate, whether as a
consultant, employee, contractor, partner, owner (ownership of less than 5% of
the outstanding stock of a publicly traded company will not be considered
ownership under this provision), co-owner, or otherwise, with any business,
corporation, group, entity or individual that is or intends to be engaged in the
business activity of supplying  electricity  in any area of Arizona for which
the Company or its Affiliates is authorized to supply electricity.

 

(b)                                 Employee Non-Solicitation.  Employee agrees
that for a period of 12 months following Employee’s termination of employment
for any reason, Employee will not encourage, induce, or otherwise solicit, or
actively assist any other person or organization to encourage, induce or
otherwise solicit, directly or indirectly, any employee of the Company or any of
its Affiliates to terminate his or her employment with the Company or its
Affiliates, or otherwise interfere with the advantageous business relationship
of the Company and its Affiliates with their employees.

 

(c)                                  [No Pledging or Hedging. Employee agrees
that during his or her term of employment and for a period of 90 days
thereafter, Employee will not pledge, margin, hypothecate, hedge, or otherwise
grant an economic interest in any shares of Company stock received by Employee
pursuant to this Award (net of shares sold or surrendered to meet tax
withholding or exercise requirements).  This restriction shall extend to the
purchase or creation of any short sales, zero-cost collars, forward sales
contracts, puts, calls, options or other derivative securities in respect of any
shares of Company stock.]

 

(d)                                 Remedies.  If Employee fails to comply with
Sections 9, 10(a), [or] 10(b) [or 10(c)] in a material respect, the Company may
(i) cause any of Employee’s unvested Restricted Stock Units and related Dividend
Equivalents to be cancelled and forfeited, (ii) refuse to deliver shares of
Stock or cash in exchange for vested Restricted Stock Units or Dividend
Equivalents, and/or (iii) pursue any other rights and remedies the Company may
have pursuant to this Award Agreement or the Plan at law or in equity including,
specifically, injunctive relief.

 

11.                               Non-Transferability.  Neither this Award nor
any rights under this Award Agreement may be assigned, transferred, or in any
manner encumbered except as provided in the Plan.

 

12.                               Definitions: Copy of Plan and Plan
Prospectus.  To the extent not specifically defined in this Award Agreement, all
capitalized terms used in this Award Agreement will have

 

5

--------------------------------------------------------------------------------


 

the same meanings ascribed to them in the Plan.  By signing this Award
Agreement, Employee acknowledges receipt of a copy of the Plan and the related
Plan Prospectus.

 

13.                               Amendment.  Except as provided below, any
amendments to this Award Agreement must be made by a written agreement executed
by the Company and Employee.  The Company may amend this Award Agreement
unilaterally, without the consent of Employee, if the change (i) is required by
law or regulation, (ii) does not adversely affect in any material way the rights
of Employee, or (iii) is required to cause the benefits under the Plan to
qualify as performance-based compensation within the meaning of
Section 162(m) of the Code or to comply with the provisions of Section 409A of
the Code and applicable regulations or other interpretive authority.  Additional
rules relating to amendments to the Plan or any Award Agreement to assure
compliance with Section 409A of the Code are set forth in Section 17.15 of the
Plan.

 

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed,
as of the Date of Grant, by an authorized representative of the Company and this
Award Agreement has been executed by Employee.

 

 

PINNACLE WEST CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

 

 

Its:

 

 

Date:

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

By:

 

 

Date:

 

 

6

--------------------------------------------------------------------------------


 

Pinnacle West Capital Corporation

 

RESTRICTED STOCK UNIT AWARD
ELECTION FORM

(applies to Award Agreement dated       /    /        )

 

INFORMATION ABOUT YOU

 

Last

 

First

 

Middle Initial

 

Employee ID#

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.  PAYMENT ELECTION

 

In accordance with the terms of the Pinnacle West Capital Corporation 2012
Long-Term Incentive Plan and pursuant to Section 4(b) of the Award Agreement, I
hereby elect to receive payment for the Restricted Stock Units and Dividend
Equivalents that vest on the dates set forth below in the following form (place
an “X” in the “Stock” column or in the “50% Cash/50% Stock” column for each of
the years and types of Awards set forth below):

 

 

Restricted Stock Units and Dividend Equivalents

 

Vesting Date

 

Stock

 

50% Cash/
50% Stock

 

    /    /        

 

¨

 

¨

 

 

 

 

 

 

 

    /    /        

 

¨

 

¨

 

 

 

 

 

 

 

    /    /        

 

¨

 

¨

 

 

 

 

 

 

 

    /    /        

 

¨

 

¨

 

 

2.  TAX WITHHOLDING ELECTION

 

I hereby elect to satisfy any tax withholding obligation associated with my
receipt of Stock or Stock and cash in exchange for my Restricted Stock Units and
Dividend Equivalents in the following form (place an “X” in the “Check” column
or in the “Withholding” column):

 

Check

Withholding

(I will write a check for my taxes that are due and deliver it to the Company
within one (1) day of the release date of my Stock or cash payment)

(The Company should withhold
shares of my Stock or cash payment

 

to cover my taxes)

o

 

 

o

 

 

To the extent permitted by law, I hereby elect Federal tax withholding of:

¨ minimum withholding rate in effect at the time of release (currently 25%);

¨              percent (within the range of 25% and 39.6%); or

¨ maximum withholding rate in effect at the time of a release (currently 39.6%).

 

 

 

 

 

 

PARTICIPANT NAME (PLEASE PRINT)

 

 

 

 

DATE

 

 

 

PARTICIPANT SIGNATURE

 

 

 

IMPORTANT NOTE:

Please complete and return this Election Form to Jennifer Mellegers at Mail
Station 9996 by                  ,         

 

 

7

--------------------------------------------------------------------------------